--------------------------------------------------------------------------------

Exhibit 10.2


SEPARATION AND RELEASE AGREEMENT




This SEPARATION AND RELEASE AGREEMENT (this "Agreement") is made and entered
into by and between Exobox Technologies Corp., a Nevada corporation (the
"Company"), and Michael G. Wirtz ("Executive") on and as of this 6th day of May,
2009.  The Company and Executive are sometimes referred to collectively herein
as the “Parties” and individually as a “Party.”


WHEREAS, Executive was Vice President of Finance, Chief Financial Officer,
Secretary and Treasurer of the Company;


WHEREAS, the Executive and the Company desire to terminate the employment
relationship between the Executive and the Company effective as of May 6, 2009;
and


WHEREAS, it is the desire of the Company and Executive that they enter into a
written agreement in order to confirm and establish their respective rights,
duties, and obligations, to resolve any and all claims and differences that may
exist or that in the future may arise, and generally to provide mutual releases
to one another from any and all claims or other matters as set forth herein.


NOW, THEREFORE, for and in consideration of the foregoing premises and the
consideration more fully set forth hereinafter, and intending to be legally
bound hereby, the Parties mutually agree as follows:


1.       COMPANY REFERENCES.  All references used herein to the "Company" shall
refer to Exobox Technologies Corp. and its subsidiaries and affiliates and the
successors of the Company and its subsidiaries and affiliates.


2.       TERMINATION DATE.  The employment relationship between Executive and
the Company shall terminate and cease as of the close of business on May 6, 2009
(the "Termination Date"), and neither party shall have any further rights or
obligations with respect to or arising from such employment relationship except
as provided herein.  Effective as of the Termination Date, Executive hereby
tenders, and Company accepts, Executive's resignation from any and all board
seats, offices and positions that Executive may hold with the Company.


3.       SEVERANCE BENEFITS.  The Company will pay to Executive $180,000, which
payment shall be made in twelve (12) equal payments of $15,000 each on the 15th
day of each calendar month beginning on May 15, 2009 and ending on April 15,
2010.  These severance payments shall be subject to withholding for payroll
taxes only and no withholding shall be made for federal income taxes.  Executive
agrees that he will timely pay all federal income taxes owed from his receipt of
the severance payments. Executive will defend and indemnify the Company from and
against any and all claims, lawsuits, actions, proceedings or the like against
the Company for failure to comply with his covenant contained in the immediately
preceding sentence (and will bear all costs in connection with such
indemnification and defense).  At the Company’s option, in its sole and absolute
discretion, the Company can make all or any portion of the severance payments
(net of withholding amounts) under this Section 3 by issuing to Executive shares
of its common stock valued at $0.06 per share. In the event that Executive
revokes this Agreement within the seven-day revocation period referred to at the
end of this Agreement, the Company and any other parties that would otherwise
have been released under Section 6 hereof and Section 7 hereof shall be entitled
to set-off against any claims, or judgments in favor of, Executive amounts paid
hereunder.  In addition, from the date hereof until the earlier to occur of (i)
May 5, 2010 and (ii) the date on which Executive becomes eligible to receive
health insurance benefits from another employer on substantially the same or
better terms than he is receiving from the Company hereunder (the “Coverage
Period”), Executive shall be entitled to continue to receive the health
insurance benefits, at the same cost to Executive, to which he was entitled and
was receiving immediately before the Termination Date.  If because of
limitations required by third parties or imposed by law, the Executive cannot be
provided such health insurance benefits through the Company's plans during the
Coverage Period, then, during the Coverage Period, the Company will instead pay
that portion of Executive’s COBRA premiums necessary to keep the costs to
Executive the same as they were immediately before the Termination Date.  Except
as specifically provided in this Agreement, no other amounts will be payable by
Company to Executive resulting from his termination of employment.

 
 

--------------------------------------------------------------------------------

 

In connection with Executive’s agreement to give the Company the option to make
all or any portion of the severance payments (net of withholding amounts) under
this Section 3 by issuing to Executive shares of its common stock, the Executive
hereby represents and warrants to the Company as follows: (A) the Executive is
an “accredited investor” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”); (B) the Executive
understands that the shares of Company common stock that he will receive (the
“Severance Shares”) will not be issued pursuant to a transaction registered
under the Securities Act and will therefore be “restricted securities” under
Rule 144 promulgated under the Securities Act (“Rule 144”); and (C) the
Executive agrees that he will fully comply with Rule 144 in connection with any
resale of the Severance Shares by him.


4.       LOANS FROM EXECUTIVE; VOTING AGREEMENT.  The Parties acknowledge that
the Company is currently indebted to Executive in the principal amount of
$28,000 for one or more promissory notes with a zero interest rate (the “Notes”)
and $82,816.92 accrued but unpaid back pay owed Executive as described in the
Company’s SEC filings (the “Back Pay Obligation”).  The Company reaffirms its
obligations under the Notes and the Back Pay Obligation and agrees that such
obligations are not being released by Executive hereunder.  Executive hereby
agrees to extend the maturity date of the Notes and the payment of the Back Pay
Obligation to May 31, 2010 and further agrees to execute and deliver to the
Company amendments to the Notes consistent with the foregoing.


Executive hereby agrees that for a period of one year from the date hereof, he
and Robert B. Dillon (who is executing a similar Separation and Release
Agreement concurrently herewith with this same provision) will vote all of their
Control Shares (as defined below) with respect to the Specified Stockholder
Actions (as defined below) as of the record date for the vote on the Specified
Stockholder Actions in accordance with the instructions of the Board of
Directors of the Company as conveyed to Executive in writing by the Chief
Executive Officer of the Company or the Chairman of the Board of the
Company.  For the purposes hereof, the term “Control Shares” shall mean those
shares of common stock of the Company that Executive, on the one hand, and Mr.
Dillon, on the other hand, own or hold, of record and/or beneficially
(including, without limitation, any shares over which Executive, on the one
hand, and Mr. Dillon, on the other hand, has voting control).  For the purposes
hereof, the term “Specified Stockholder Actions” shall mean (i) the election of
one or more directors, (ii) the removal of one or more directors, (iii) the
approval of an amendment to the Company’s charter as required to increase the
number of shares of the Company’s common stock that can be issued and (iv) any
action that requires the approval of more than 51% of the outstanding shares of
the Company’s common stock.  Executive further agrees that, for a period of one
year from the date hereof, he will not relinquish voting control over any of his
current and hereafter acquired Control Shares except in connection with the bona
fide sale of such shares to an unaffiliated third party.  Executive further
acknowledges and agrees that this provision (together with the same provision in
Mr. Dillon’s Separation and Release Agreement) is intended to constitute a
voting “agreement” under Subsection 3 of Section 78.365 of the Nevada Revised
Statutes.

 
 

--------------------------------------------------------------------------------

 

5.       WELFARE BENEFIT PLAN CONTRIBUTIONS AND ACCRUALS.  After the Termination
Date, except as provided in Section 3 hereof, the Company shall not be obligated
to continue, pay for, or provide Executive's health, dental, disability, life
insurance and any other "welfare benefits" (as such term is defined under
Section 3(1) of ERISA) or fringe benefits or perquisites.


6.       RELEASE AND WAIVER OF CLAIMS BY EXECUTIVE.  For good and valuable
consideration, including the Company's agreements contained in Section 3 hereof
and elsewhere herein, the Executive hereby releases, discharges and forever
acquits the Company, its affiliates and the past, present and future
stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, legal representatives, successors and assigns of the
foregoing, in their personal and representative capacities (collectively, the
"Company Parties" or singularly, a “Company Party”), from liability for, and
hereby waives, any and all claims, damages, punitive damages, attorneys’ fees
and causes of action of any and every kind, whether in contract or in tort,
known or unknown, matured or unmatured, at law or in equity, including, but not
limited to, any and all claims for breach of contract, breach of fiduciary duty,
torts, intentional torts, negligence, gross negligence and claims arising under
or by virtue of any state or federal statute or constitution, for all actions
and/or inactions by the Company occurring on or before the effective date of
this Agreement, including, but not limited to, all matters related to,
Executive's employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter with respect
to the Executive's employment with the Company on or prior to the date of this
Agreement including without limitation any alleged violation through the date of
this Agreement of (i) the Age Discrimination in Employment Act of 1967, as
amended; (ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the
Civil Rights Act of 1991, as amended; (iv) Section 1981 through 1988, and
Section 2000 et seq., of Title 42 of the United States Code, as amended; (v) the
Employee Retirement Income Security Act of 1974, as amended; (vi) the
Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the Fair Labor Standards Act, as
amended; (ix) the Occupational Safety and Health Act, as amended; (x) the Worker
Adjustment and Retraining Notification Act of 1988; (xi) the Sarbanes-Oxley Act
of 2002, as amended; (xii) the Equal Pay Act, as amended; (xiii) the National
Labor Relations Act, as amended; (xiv) the Family and Medical Leave Act, as
amended; (xv) the Older Workers Benefit Protection Act, as amended; (xvi) the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended; (xvii) the
Health Insurance and Portability Accountability Act of 1996, as amended; (xviii)
29 U.S.C. Section 201 et seq.; (xix) 29 U.S.C. Section 206; (xx) 29 U.S.C.
Section 1001, et. seq.; (xxi) the Texas Health and Safety Code, (xxii) the Texas
Payday Act, (xxiii) the Texas Commission on Human Rights Act, (xxiv) the Texas
Labor Code (including but not limited to Chapters 21, 61 and 451thereof), (xxv)
any other state or federal employment or civil rights act or provision of law,
and any and all claims for severance pay or benefits under any compensation or
employee benefit plan, program, policy, contract or other arrangement; (xxvi)
any other state anti-discrimination law; (xxvii) any other state wage and hour
law; (xxviii) any other local, state or federal law, regulation, or ordinance;
(xxix) any public policy, contract, tort, or common law claim; (xxx) any
allegation for costs, fees, or other expenses including attorneys' fees incurred
in these matters; (xxxi) any and all rights, benefits, or claims the Executive
may have under any employment contract, incentive compensation plan, or stock
option plan with any Company Party, or to any ownership interest in any Company
Party; and (xxxii) any claim for compensation or benefits of any kind
(collectively, the "Released Claims").  The foregoing release is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious.  Rather, the Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that the Executive may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived.  By signing this Agreement, the Executive is bound by
it.  Anyone who succeeds to the Executive's rights and responsibilities, such as
heirs or the executor of the Executive's estate, is also bound by this
Agreement.  The foregoing release also applies to any claims brought by any
person or agency or class action under which the Executive may have a right or
benefit.  THE FOREGOING RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR
PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT
LIABILITY, OF ANY OF THE COMPANY PARTIES.
 
 
 

--------------------------------------------------------------------------------

 
 
The Executive affirms that he has not filed, caused to be filed, and presently
is not a party to, any claim, complaint, or action against the Company in any
forum or form.  The Executive further affirms that, except as set forth in
Section 4 hereof, he has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which he
may be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits are due to him.  The Executive furthermore
affirms that he has no known workplace injuries or occupational diseases and has
been provided and/or has not been denied any leave requested under the Family
and Medical Leave Act of 1993.  The Executive agrees not to bring or join any
lawsuit against any of the Company Parties in any court relating to any of the
Released Claims.  The Executive represents that he has not brought or joined any
lawsuit or filed any charge or claim against any of the Company Parties in
any court or before any government agency and has made no assignment of any
rights the Executive has asserted or may have against any of the Company Parties
to any person or entity, in each case, with respect to any Released Claims.  If
the Executive brings or joins any lawsuit against any of the Company Parties in
any court (except as necessary to protect the Executive's rights under this
Agreement or with respect to the Executive's entry into this release) relating
to any of the Released Claims, and the Executive is the prevailing party in such
lawsuit, the Executive shall be obligated to return to the Company all amounts
paid to the Executive under this Agreement, to the extent permitted under
applicable law and ordered by the court.  Further, if the Executive violates the
covenant not to sue set forth in this paragraph, the Executive shall be required
to pay all costs and expenses (including the reasonable fees of counsel, related
disbursements of counsel and court costs) incurred by any Company Party to
defend such lawsuit or other claim.

By executing and delivering this Agreement, the Executive acknowledges that:


 
(a)
The Executive has carefully read this Agreement;



 
(b)
The Executive has been afforded the opportunity to take at least 21 days to
consider this Agreement before executing and delivering it to the Company and,
to the extent the Executive executed and delivered this Agreement to the Company
in less than 21 days, the Executive did so voluntarily with full knowledge that
he could have taken longer to consider this Agreement but deemed such additional
time unnecessary.



 
(c)
The Executive has been and hereby is advised in writing that the Executive may
at his option, discuss this Agreement with an attorney of his choice and that
the Executive has had adequate opportunity to do so; and



 
(d)
The Executive fully understands the final and binding effect of this Agreement;
the only promises made to the Executive to sign this Agreement are those stated
herein; and the Executive is signing this Agreement voluntarily and of the
Executive’s own free will, and that the Executive understands and agrees to each
of the terms of this Agreement.



Notwithstanding the initial effectiveness of this Agreement, the Executive may
revoke the delivery (and therefore the effectiveness of this Agreement within
the seven day period beginning on the date the Executive delivers this Agreement
to the Company (such seven day period being referred to herein as the “Release
Revocation Period").  To be effective, such revocation must be in writing signed
by the Executive and must be delivered to the Chief Executive Officer of the
Company (or his authorized representative) before 11:59 p.m. Texas time, on the
last day of the Release Revocation Period.  If an effective revocation is
delivered in the foregoing manner and timeframe, this Agreement shall be of no
force or effect and shall be null and void ab initio.  No consideration shall be
paid or provided if this Agreement is revoked by the Executive in the foregoing
manner.


7.       RELEASE AND WAIVER OF CLAIMS BY THE COMPANY.  For good and valuable
consideration, including the Executive's agreements contained in Section 4
hereof and elsewhere herein, the Company hereby releases, discharges and forever
acquits the Executive, his heirs, legal representatives, successors and assigns,
in their personal and representative capacities (collectively, the "Executive
Parties" or singularly, an “Executive Party”), from liability for, and hereby
waives, any and all claims, damages, punitive damages, attorneys’ fees and
causes of action of any and every kind, whether in contract or in tort, known or
unknown, matured or unmatured, at law or in equity, including, but not limited
to, any and all claims for breach of contract, breach of fiduciary duty, torts,
intentional torts, negligence, gross negligence and claims arising under or by
virtue of any state or federal statute or constitution, for all actions and/or
inactions by the Executive occurring on or before the effective date of this
Agreement, including, but not limited to, all matters related to, the
Executive's employment with the Company, the termination of such employment, and
any other acts or omissions related to any matter with respect to the
Executive's employment with the Company on or prior to the date of this
Agreement. The foregoing release is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious.  Rather, the
Company is simply agreeing that, in exchange for the consideration recited in
the first sentence of this paragraph, any and all potential claims of this
nature that the Company may have against the Executive Parties, regardless of
whether they actually exist, are expressly settled, compromised and waived.  By
signing this Agreement, the Company is bound by it.  Anyone who succeeds to the
Company's rights and responsibilities is also bound by this Agreement.  THE
FOREGOING RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE EXECUTIVE PARTIES.

 
 

--------------------------------------------------------------------------------

 

8.        COOPERATION AND INDEMNIFICATION.  The Company agrees that that certain
Exobox Technologies Corp. Officer & Director Indemnification Agreement between
the Company and Executive dated effective as of March 1, 2008, a copy of which
is attached hereto as Exhibit A and incorporated herein by reference (the
“Indemnification Agreement”) will be in effect as of the date hereof and
continue in accordance with the Indemnification Agreement to the benefit of
Executive as a former officer and director thereunder notwithstanding the fact
that the employment agreement to which the Indemnification Agreement was
originally attached is no longer of any force or effect and may never have been
valid and enforceable against the Company.  In consideration for such the
Company’s reaffirming its obligations under the Indemnification Agreement,
Executive agrees to make himself freely available to cooperate in the defense
and in the preparation of the legal response to any matter covered
thereunder.  Executive agrees to cooperate to the fullest extent of his
abilities with Company and, if requested by Company to do so, with any attorney,
expert or other person Company may designate, in the investigation, defense and
resolution of any threatened or asserted litigation, claim, potential claim, or
investigation initiated by or involving the Company, including, without
limitation, truthfully testifying on behalf of Company in connection with any
such investigation or proceeding.


9.        NON-COMPETE.  In consideration for the severance benefits to be
provided to the Executive pursuant to the provisions of Section 3 hereof, the
Executive hereby agrees that, for a period of one year from the date hereof, (i)
he shall not, directly or indirectly, without prior written consent of the Chief
Executive Officer of the Company or the Board of Directors of the Company,
participate or engage in, whether as a director, officer, employee, advisor,
consultant, stockholder, partner, joint venturer, owner, advisor, lender,
manager or in any other capacity, any business engaged in the business that
competes with the Company (a "Competing Enterprise"); provided, however, that
the Executive shall not be deemed to be participating or engaging in any such
business solely by virtue of his ownership of not more than five percent of any
class of stock or other securities of an issuer which is publicly traded on a
national securities exchange or in a recognized over-the-counter market; (ii) he
shall not, directly or indirectly, solicit, raid, entice or otherwise induce any
employee of the Company or any of its subsidiaries to be employed by a Competing
Enterprise; and (iii) he shall not, directly or indirectly, solicit, entice or
otherwise induce any customer of the Company or any prospective customer of the
Company to cease, or choose not to, do business with the Company.

 
 

--------------------------------------------------------------------------------

 

10.      NON-ADMISSION OF LIABILITY.  This Agreement shall not constitute or be
construed as an admission by the Company or the Executive, or any other person
or entity, of any liability to, or the validity of, any claim that either Party
may have against the other Party.  Executive acknowledges and agrees that he has
been treated in a fair and lawful manner, and it is agreed between the Parties
that nothing herein is intended or shall be construed as an admission of fault
or liability by the Executive or the Company or its directors, officers,
employees, agents, successors and assigns.


11.      MUTUAL NO DISPARAGEMENT.  Executive agrees that  he will not disparage,
harm or embarrass the Company or its directors, officers, employees, agents or
successors; provided however, that Executive shall retain the right to discuss
information concerning the duties and responsibilities of  his former employment
with prospective employers; and provided further, that Executive fully retains
the right to inform  his legal counsel of all matters concerning  his former
employment and the termination thereof if said information is communicated as a
matter of confidential attorney-client privilege.  Executive shall not make any
statements, whether regarded as true or not, which would have the effect of
causing any existing or prospective lenders, purchasers, creditors, customers,
suppliers, employees or other persons or entities to question the financial
condition, integrity, reputation, character or quality of the Company, or its
management, employees, and affiliates.  Executive shall not at any time make any
voluntary statement of any kind, or make any untrue statement while under any
compulsory legal process, which is calculated to, or which foreseeably will,
damage the business or reputation of the Company or its affiliates, or the past
or present directors, officers or employees of any of them.  The Company agrees
that it will not disparage, harm or embarrass the Executive or make any
statements, whether regarded as true or not, which would have the effect of
causing any existing or prospective lender, customer, financing source,
creditor, supplier, or business associate of Executive, or any other individual
or entity, to question the financial condition, integrity, reputation, character
or quality of service of the Executive to the Company; provided, however, that
the Company shall have the right to discuss the Executive with counsel in
communications protected by the attorney client privilege.


12.      CONFIDENTIAL INFORMATION.


(a)  Executive agrees that  he shall not, without the express written consent of
the Chief Executive Officer of the Company, directly or indirectly communicate
or divulge to, or make available to, or use for his own benefit or for the
benefit of, any competitor or any other person or entity, any of the Company's
trade secrets, proprietary data, proprietary technology, commercial information
or other confidential information (hereafter collectively referred to as
“confidential information”), which confidential information was communicated to
or otherwise learned or acquired by Executive during his employment relationship
with the Company, except that Executive may disclose confidential information
only to the extent that disclosure is required (i) at the Company's written
direction or (ii) by a court or other governmental agency of competent
jurisdiction. As long as such matters remain confidential information, Executive
shall not use such confidential information in any way or in any capacity other
than as expressly consented to by the Chief Executive Officer of the Company.

 
 

--------------------------------------------------------------------------------

 

(b)  Such confidential information includes, but is not limited to, personnel
information, ideas, discoveries, designs, inventions, improvements, trade
secrets, know-how, manufacturing processes, design specifications, writings and
other works of authorship, computer programs, patent information, coding and
programming data, software development plans, software design documents and
information, other intellectual property data, financial information, accounting
information, marketing plans, customer lists and data, business plans or methods
and the like, that relate in any manner to the actual or anticipated business of
the Company.


(c)  Executive agrees that all records, drawings, data, samples, models,
correspondence, manuals, notes, reports, notebooks, proposals, and any other
documents concerning the Company's customers or products or other technical or
business information used by the Company and any other tangible materials or
copies or extracts of tangible materials regarding the Company's operations or
business, received by Executive during his employment with the Company are, and
shall be, the property of the Company exclusively.  Executive agrees to
immediately return to the Company all of the material mentioned above, including
writing notes, memoranda or notes taken by Executive and all tangible materials,
including, without limitation, correspondence, drawings, blueprints, letters,
notebooks, reports, flow-charts, computer programs and data proposals. No copies
will be made by Executive, or retained by Executive, of any such confidential
information, whether or not developed by Executive.


(d)  Executive agrees that he shall engage in no act which is intended, or may
reasonably be expected, to harm the reputation, business, prospects, or
operations of the Company.


(e)  The Parties agree that any and all inventions, ideas, concepts, works of
art, writings and all other work product conceived, created or developed by
Executive, either solely or jointly with others, in the course or as a result of
his employment with the Company (“Work Products”), is proprietary to Company and
constitutes confidential information subject to this Agreement.  The Parties
further agree that Company is the sole owner of all such Work
Products.  Executive further agrees (i) that, to the extent not already
transferred to the Company, he hereby transfers and assigns to the Company all
Work Products and all patent rights, copyrights and other intellectual property
rights thereunder and (ii) to execute and deliver any and all instruments of
transfer and other documents that the Company reasonably requests to effect the
foregoing.


13.     EXCHANGE OF PERSONAL PROPERTY; AMEX CARDS.  The Parties acknowledge and
agree that they are each in possession of the personal property of the other
Party and agree to, not more than thirty (30) days from the date hereof, meet
and a make a good faith effort to identify and agree as to exactly what personal
property of one Party is in the possession of the other Party.  Following such
determination, each Party shall, at its sole expense, promptly make arrangements
to have its personal property in the possession of the other Party moved from
the premises of such other Party; provided, however, that unless and until an
agreement can be reached as to the lawful owner of all items of personal
property, no items of personal property may change hands but the Party retaining
possession of the personal property of the other Party shall be liable to the
other Party for damage or loss of such property.  The Parties further
acknowledge that Executive is possession of an American Express Small Business
Gold Card account in his name and the name of the Company.  Executive agrees to
(i) cease using such credit card and deliver such credit card to the Company to
be destroyed and will assist the Company in having such credit card account
terminated, including calling American Express and making such request or (ii)
have American Express convert such credit card account to an individual,
personal account completely separate from the Company, including removing the
Company’s name from the account and all cards issued for said account and
destroy all existing cards with the Company’s name on them.

 
 

--------------------------------------------------------------------------------

 

14.     WAIVER OF AGE DISCRIMINATION CLAIMS.  Executive specifically, knowingly
and voluntarily waives any and all rights and claims arising under the Age
Discrimination in Employment Act (ADEA), which claims have arisen as of the date
this Agreement is executed by Executive.  Executive acknowledges that the
consideration set forth in Section 3 hereof includes consideration for
Executive's agreement herein to waive any and all rights and claims arising
under the ADEA.


15.     SEVERABILITY.  The Parties acknowledge and agree that each provision of
this Agreement shall be enforceable independently of every other provision.
Should any provision of this Agreement be declared by a court of competent
jurisdiction to be unenforceable or invalid as drafted, it may and shall be
reformed or modified by a court to the form of an enforceable and valid
provision that achieves, to the greatest extent possible, the result intended by
the Parties in drafting and agreeing to the unenforceable and invalid provision.
In the event that a court should decline to so reform or modify such a
provision, or determine that no enforceable and valid provision can be created
to achieve the intended result, the unenforceability and invalidity of the
remaining provisions of this Agreement shall not be affected thereby and said
unenforceable or invalid provision shall be deemed not to be a part of this
Agreement and the remaining provisions hereof shall remain in full force and
effect.


16.      NO WAIVER; HEADINGS.  The Parties acknowledge and agree that the
failure of either party to enforce any provision of this Agreement shall not
constitute a waiver of that provision, or of any other provision in this
Agreement.  The headings of sections as used herein are intended for reference
purposes only and shall not affect the interpretation of this Agreement.


17.      ENTIRE AGREEMENT.  The Parties acknowledge and agree that this
Agreement constitutes the complete and entire agreement between the Parties;
that the Parties have executed this Agreement based upon the express terms and
provisions set forth herein and therein; that the Parties have not relied on any
representations, oral or written, which are not set forth in this Agreement;
that no previous employment, severance or other agreement, whether oral or
written, shall have any effect on the terms and provisions of this Agreement
except as expressly provided herein; and that all such previous agreements,
except as expressly provided in this Agreement, are expressly superseded and
revoked by this Agreement.  The Executive hereby declares and represents that no
promise, inducement, or agreement not contained in this Agreement has been made
or offered to him, and that the terms hereof are contractual and not a mere
recital.

 
 

--------------------------------------------------------------------------------

 

18.     AMENDMENT.  This Agreement shall not be modified by any subsequent
agreement unless the modifying agreement (a) is in writing, (b) contains an
express provision referencing this Agreement, (c) is executed by a designated
officer of the Company, and (d) is executed by Executive.


19.     CONSULTATION WITH LEGAL COUNSEL.  Executive acknowledges and agrees that
he has been provided a reasonable time to review this Agreement with legal
counsel and to consider the terms and provisions of this Agreement.  Both
Parties acknowledge and agree that they are voluntarily entering into this
Agreement, after consultation with their legal counsel if so desired, and after
full disclosure of all the facts and circumstances surrounding the execution of
this Agreement and its legal effect.


20.     BINDING EFFECT.  This Agreement shall inure to the benefit of the
Company (as defined in Section 1 hereof), and to its successors and assigns, and
to the persons released hereunder pursuant to Section 6 and Section 7
hereof.  This Agreement shall inure to the benefit of Executive and his heirs,
executors and personal representatives.  This Agreement is personal to
Executive, and Executive may not assign, delegate or otherwise transfer any of
his rights, duties or obligations hereunder without the prior written consent of
the Chief Executive Officer of the Company, and any attempt to do so without
such prior written consent shall be deemed void and of no force and effect.


21.     NOTICES.  Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission, (b) on the first business day after it is sent by air
express overnight courier service, or (c) on the fourth business day following
deposit in the United States mail, registered or certified mail, return receipt
requested, postage prepaid and addressed, to the following address, as
applicable:


 
(1)
If to the Company, addressed to:



Exobox Technologies Corp.
2121 Sage; Suite 200
Houston, Texas 77056
Attn: Chief Executive Officer
Fax: 713-725-7890


 
(2)
If to Executive, addressed to:



Michael G. Wirtz
1901 Post Oak Blvd.;  #1601
Houston, Texas 77056
Fax: 713-850-1657

 
 

--------------------------------------------------------------------------------

 

Or to such other address as either Party may have furnished to the other Party
in writing in accordance with this Section 21.


22.      EXECUTIVE ACKNOWLEDGMENT/NO STRICT CONSTRUCTION.  The Executive
represents to Company that he is knowledgeable and sophisticated as to business
matters, including the subject matter of this Agreement, that he has read this
Agreement and that he understands its terms and conditions.  The Parties agree
that the language used in this Agreement shall be deemed to be the language
chosen by them to express their mutual intent, and no rule of strict
construction shall be applied against either Party.  Executive also represents
that he is free to enter into this Agreement. Executive acknowledges that he has
had the opportunity to consult with counsel of his choice, independent of the
Company's counsel, regarding the terms and conditions of this Agreement.


23.      GOVERNING LAW.  The laws of the State of Texas, without regard to its
conflicts of law provisions, shall govern the enforceability, interpretation and
legal effect of this Agreement.


24.      COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Facsimile signatures shall be enforceable.


24.      PRESS RELEASE.  Executive acknowledges that the Company will issue a
press release and file a current report on Form 8-K with the SEC (the “Public
Disclosures”).  The Company will allow the Executive to review and comment on
the Public Disclosures prior to their issuance or filing and the Parties will
work together on language that is mutually acceptable to both, provided,
however, that the Company will have the final say on what is contained in the
Public Disclosures.


STATEMENT BY EXECUTIVE: THE COMPANY HAS ADVISED ME IN WRITING TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.  I HAVE CAREFULLY READ AND FULLY
UNDERSTOOD THE PROVISIONS OF THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME AND
OPPORTUNITY (NOT LESS THAN A PERIOD OF 21 DAYS) TO CONSULT WITH MY PERSONAL TAX,
FINANCIAL AND LEGAL ADVISORS PRIOR TO EXECUTING THIS AGREEMENT, AND I INTEND TO
BE LEGALLY BOUND BY ITS TERMS.  I UNDERSTAND THAT I MAY REVOKE MY CONSENT TO
THIS AGREEMENT WITHIN SEVEN (7) DAYS FOLLOWING THE DATE I SIGN IT BY NOTIFYING
THE COMPANY OF MY REVOCATION; THEREAFTER, I CANNOT REVOKE THIS AGREEMENT.  I
UNDERSTAND THAT MY RIGHTS UNDER THIS AGREEMENT ARE CONTINGENT ON MY SIGNATURE
BELOW, AND NOT REVOKING THIS AGREEMENT WITHIN THE 7-DAY PERMITTED REVOCATION
PERIOD. I ACKNOWLEDGE THAT THE PAYMENTS DESCRIBED IN SECTION 3 HEREOF WILL NOT
BE MADE BEFORE THE 7-DAY REVOCATION PERIOD HAS EXPIRED.




[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.



 
EXOBOX TECHNOLOGIES CORP.
           
By:
       
Kevin Regan, Chief Executive Officer
                   
EXECUTIVE:
                  Michael G. Wirtz  


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 

--------------------------------------------------------------------------------